Citation Nr: 1023577	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-26 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for renal 
cell carcinoma with right nephrectomy, to include as due to 
Agent Orange exposure. 

2.  Entitlement to service connection for renal cell 
carcinoma with right nephrectomy, to include as due to Agent 
Orange exposure.

3.  Entitlement to service connection for a heart disorder 
with a pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1969.  Service department evidence reflects that he 
received the Vietnam Service Medal (VSM).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in part, denied service 
connection for a heart disorder with a pacemaker and 
confirmed and continued the previously denied claim of 
entitlement to service connection for renal cell carcinoma 
with right nephrectomy on the basis that no new and material 
evidence had been received to reopen the claim.

The Veteran appeared before the undersigned at a hearing at 
the RO in March 2010.  The transcript of that proceeding is 
associated with the claims file. 

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register. Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim that may be 
affected by these new presumptions, namely a claim for a 
heart condition, the Board must stay action on that matter in 
accordance with the Secretary's mandate.  Once the planned 
final regulations are published, the adjudication of any case 
or claim that has been stayed will be resumed.

As the Veteran's claim for service connection for renal cell 
carcinoma with right nephrectomy is not subject to the stay 
in question, the Board will proceed with a decision on the 
merits with respect to that issue. 


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied service 
connection for renal cell carcinoma with right nephrectomy.  
The Veteran did not file a timely appeal with respect to this 
issue. 

2.  Evidence received since the February 2006 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for renal cell carcinoma with 
right nephrectomy, to include as due to Agent Orange 
exposure. 

3.  The Veteran has not been shown to have renal cell 
carcinoma or residuals of renal cell carcinoma due to Agent 
Orange exposure or any other incident of service. 




CONCLUSIONS OF LAW

1.  The RO's February 2006 decision that denied service 
connection for renal cell carcinoma with right nephrectomy is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the February 2006 denial is 
new and material, the requirements for reopening the claim 
for service connection for renal cell carcinoma with right 
nephrectomy have been met.  38 U.S.C.A. § 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

3.  Renal cell carcinoma with right nephrectomy, to include 
as a result of exposure to herbicides, was not incurred in or 
aggravated by active service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these 
purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Regarding the issue of service connection for renal cell 
carcinoma with right nephrectomy, to include as due to 
exposure to Agent Orange, the RO provided notice to the 
Veteran in a November 2007 letter that explained what 
information and evidence was needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
was compliant with Kent and also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
December 2007 RO rating decision reflects the initial 
adjudication of the claim followed the issuance of the 
November 2007 letter.  Accordingly, no further development is 
required with respect to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment described by the Veteran.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records.  

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of renal 
cell carcinoma with right nephrectomy.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon have not been met in 
this case, as there is no indication that renal cell 
carcinoma with right nephrectomy, was manifested in service 
or was otherwise related to service.  Thus, remand for a VA 
examination is not necessary here. 

Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran 
and by his representative, as well as the Veteran's hearing 
transcript.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

I.  New and material evidence 

The RO denied the Veteran's claim of entitlement to service 
connection for renal cell carcinoma with right nephrectomy in 
February 2006 on the basis that there was no evidence of a 
diagnosis of a malignant condition. 

Although notified of the RO's February 2006 denial in a 
letter in February 2006, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran sought to reopen his claim in October 2007.  In 
this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
February 2006 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

In this case, evidence received since the last final February 
2006 rating decision includes a November 2007 treatment note 
which reported that the Veteran's past medical history 
included renal cell carcinoma status post right nephrectomy, 
circa 1996.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
renal cell carcinoma with right nephrectomy.
Indeed, this evidence is "new" in that it was not before 
agency adjudicators at the time of the February 2006 denial 
of service connection, and is not duplicative or cumulative 
of evidence previously of record.  Moreover, this evidence is 
"material" in that it pertains to the previously 
unestablished element of a current disability, and raises a 
reasonable possibility of substantiating the claim.  Hence, 
this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
As noted above, for purposes of determining whether the claim 
should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
renal cell carcinoma with right nephrectomy have been met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



II.  Service Connection

Having found that new and material evidence has been 
received, the Board will now consider the metis of the claim.  
In this regard, it is noted that the RO has already 
considered the underlying question of service connection and 
thus there is no prejudice by the Board proceeding with 
appellate review at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Additionally, if a veteran was exposed to an herbicide agent 
(to include Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes 
(also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption 
of service connection arises for a Vietnam veteran (presumed 
exposed to Agent Orange) who develops one of the 
aforementioned conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Throughout the duration of this appeal, the Veteran has 
maintained that his renal cell carcinoma with right 
nephrectomy is the result of exposure to herbicides during 
his active service in Thailand.  He further contends that the 
stress of being in Thailand contributed to his kidney cancer.  
At his hearing, the Veteran also testified that he was 
stationed at Camp Lightning in Sattahip, Thailand, which 
bordered Vietnam.  

At the outset, the Board observes that kidney cancer is not 
among the list of diseases associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  In this regard, the Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed.Reg. 32395 
(2007).  As such, the Veteran's renal cell carcinoma with 
right nephrectomy is not entitled to service connection based 
upon the presumptive regulations regarding Agent Orange 
exposure. 

As noted above, the claim must also be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee, supra. 

The Board finds that entitlement to service connection for 
renal cell carcinoma with right nephrectomy on a direct basis 
is also not warranted.  Indeed, service treatment records are 
absent of any findings of renal cell carcinoma with right 
nephrectomy, or related conditions, and did not reflect any 
findings of exposure to herbicides.  In addition, there is no 
evidence of record that supports the Veteran's contentions 
that he was exposed to herbicide exposure while stationed in 
Thailand and there is no medical evidence of a nexus between 
the Veteran's renal cell carcinoma with right nephrectomy and 
his active military service.  Moreover, there is no evidence 
of continuity of symptomatology, nor has the Veteran so 
claimed.

Regarding possible exposure to herbicides, service personnel 
records reflect that the Veteran served as a cook with the 
561st Enigineer Company and with the 538th Engineer Battalion 
in Thailand from November 1968 to November 1969.  These 
records do not reflect any evidence of exposure to 
herbicides.  As the evidence of record reveals that the 
Veteran served in Thailand from November 1968 to November 
1969 and there is no record that the Veteran served in 
Vietnam during the Vietnam era, exposure to herbicides cannot 
be presumed.

The Board also calls attention to a Veterans' Benefits 
Administration (VBA) Fast Letter 09-20 that provides updated 
information concerning herbicide use in Thailand during the 
Vietnam era.  Previous procedures that VBA had been employing 
for purposes of developing information concerning possible 
Agent Orange exposure in Thailand have been replaced by a 
memorandum for the record that was jointly prepared by the 
Compensation and Pension Service and the Department of 
Defense.  If a claimed herbicide exposure cannot be resolved 
based on the information contained in this memorandum, then 
follow-up inquiries are now being sent to the Army and Joint 
Services Records Research Center (JSRRC). 

This memorandum reports that tactical herbicides, such as 
Agent Orange, were used at the Pranburi Military Reservation 
from April to September 1964, but not near any U.S. military 
installation or Royal Thai Air Force Base.  Other than the 
1964 tests on the Pranburi Military Reservation, tactical 
herbicides were not used or stored in Thailand.  See VBA Fast 
Letter 09-20 (May 6, 2009).  The Board also notes that this 
memorandum reflects that some Operation RANCH HAND aircrafts 
flew insecticide missions in Thailand from August 1963 to 
September 1963 and in October 1966. Id. While the 1966 
missions involved the spraying of malathion insecticide for 
"control of malaria carrying mosquitoes," these facts were 
noted as insufficient to establish tactical herbicide 
exposure for any Veteran based solely on service in Thailand.  
Id.

There is nothing in the record, other than the Veteran's 
statements, to show that he was exposed to any toxins or 
herbicides while stationed in Thailand.  Overall, the 
Veteran's assertions regarding herbicide exposure are 
outweighed by the other evidence of record, to include his 
personnel records.  Moreover, it is significant to note here 
that the Veteran has not claimed exposure to herbicides 
emanating from their use in Thailand.  Rather, he is merely 
asserting that herbicides sprayed in Vietnam were blown into 
Thailand.  As he has not asserted actual use of herbicides in 
Thailand itself, it would appear that any developmental 
procedures outlined either by the VA's Adjudication Procedure 
Manual, M21-1MR, or by VBA Fast Letter 09-20 are inapplicable 
here.

Moreover, even assuming that the Veteran was exposed to 
herbicides during service, as noted above, there is no 
competent evidence or opinion suggesting a medical nexus 
between any kidney disability and the Veteran's service, to 
include in-service herbicide exposure, and neither the 
Veteran nor his representative has presented or identified 
any such existing evidence or opinion.

Regarding continuity of symptoms, the first record of kidney 
disease was not shown until several decades after the 
Veteran's separation from service.  In this regard, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the Veteran has raised no contentions of continuity of 
symptomatology here such as to potentially overcome the gap 
between discharge from active duty and the first documented 
post-service treatment.

The Veteran himself believes he has a kidney disability that 
was incurred in service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the 
extent that the holding in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay 
person to speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, 
such as a fall leading to a broken leg,  the question of 
causation here involves a more complex relationship that the 
Veteran is not competent to address.

Based on the foregoing, the claim of entitlement to service 
connection for renal cell carcinoma with right nephrectomy, 
to include as due to Agent Orange exposure must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for renal cell carcinoma with right nephrectomy, 
to include as due to Agent Orange, is granted.

Service connection for renal cell carcinoma with right 
nephrectomy, to include as due to Agent Orange exposure is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


